PELHAM, J.
The complaint declared on a bond under seal, and the writing introduced in evidence did not express or indicate in the body of the instrument a purpose to seal it, and the mere affixing of the letters “L. S.” to the names of the subscribers does not make it a writing under seal.—Breitling v. Marx, 123 Ala. 222, 26 South. 203; Blackwell v. Hamilton, 47 Ala. 470; Carter v. Penn, 4 Ala. 140.
The defendants in the court below, appellants here, requested the general charge in writing, which was refused. There was a variance between the allegations and the proof, in that the appellee declared on a bond under seal, and the instrument introduced in evidence was not a bond under seal, but a promissory note, and the court was in error in refusing the general charge requested by appellants.—Phillips v. Americus Guano Co., 110 Ala. 521, 18 South. 104; Breitling v. Marx, supra; Burton et al. v. Dangerfield, 141 Ala. 285, 291, 37 South. 350; N. Y. Life Ins. Co. v. McPherson, 137 Ala. 116, 119, 33 South. 825.
For the error committed in refusing the general charge requested by appellants, the case must be reversed.
Reversed and remanded.